                 Case 18-31706-lkg           Doc 29                      Filed 04/09/19                                  Page 1 of 1




                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

In Re:                                                                        )                   In Proceedings
                                                                              )                   Under Chapter 13
GARY M. LAGER and                                                             )
CONSTANCE S. LAGER,                                                           )
                                                                              )                   BK 18-31706
         Debtors.                                                             )

                                                         ORDER

         This cause coming before the Court on Debtors’ Motion for Enlargement of Time under

Bankruptcy Rule 9006(b)(1) to File Proof of Claim on Behalf of Ditech Financial, LLC, and the

Court being fully advised, hereby grants the Debtors’ Motion. The Debtors are granted an additional

30 days from the date of this order to file a Proof of Claim on behalf of Ditech Financial, LLC.

         Counsel for the moving party shall serve a copy of this order by mail to all interested parties

who were not served electronically.


ENTERED: April 9, 2019
                                                            /s/ Laura K. Grandy
                                        _____________________________________________________________________________________________________________


                                         UNITED STATES BANKRUPTCY JUDGE/3
